Exhibit 10.52

 

 [ex10-52_001.jpg]

 



August 28th, 2018

 

 

Mr. Arturo Araya

*****



 

Re: Offer of Employment

 

Dear Mr. Araya:

 

I am pleased to confirm an offer for you, by way of this offer letter (this
“Letter”) to join BRAINSTORM CELL THERAPEUTICS INC., a Delaware corporation (the
“Company”) on a full-time basis, in the position of Chief Commercial Officer
(CCO). Your employment commencement date shall be no later than August 28th ,
2018 (the “Effective Date”) and shall continue until terminated pursuant to the
terms hereof (collectively, the “Employment Period”).

 

The terms of your employment and compensation will consist of the following:

 

(i)Hours Commitment: a. During the first three months of your employment with
the Company (the “Initial Period”), you will be expected to work two or three
days each week or an average of 20 hours per week. b. On or about December 1st,
2018, you will be expected to work in a full-time capacity, meaning a 40-hour
work week, with the days and hours to be mutually agreed upon by the parties,
pursuant to the Company’s ordinary course of business. You may be required to
travel in connection with your position. The Company shall pay for or reimburse
all properly approved Company related travel expenses. It is understood and
acknowledged by the Company and by you that you will work from the Company’s New
Jersey offices, except as otherwise agreed by you and the Company from time to
time.

 

(ii)Title: Chief Commercial Officer (as further detailed on Exhibit A)

 

(iii)Nature of Services: You will directly report to our Chief Executive Officer
(the “CEO”), and your primary responsibilities will consist of those listed on
Exhibit A (collectively, the “Executive Duties”) or as may otherwise be directed
from time to time by the CEO.

 

(iv)Compensation*:

 

a.In consideration of the performance of the Executive Duties, you shall be
entitled to receive an annual base compensation of Three Hundred Thousand and
00/100s U.S. Dollars (USD$300,000) (the “Base Salary”), paid to you on the 15th
and final day of each month in arrears (or as otherwise required in compliance
with applicable law), during the Employment Period. No additional compensation
shall be payable to you by reason of the number of hours worked or any hours
worked on Saturdays, Sundays or holidays, by reason of special responsibilities
assumed (whether on behalf of the Company or any of its subsidiaries or
affiliates), special projects completed, or otherwise. All Base Salary payable
hereunder shall be payable in accordance with the Company’s regular payroll
practices (e.g., timing of payments and standard employee deductions, such as
income and employment tax withholdings).

 



Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 

 [ex10-52_001.jpg]

 

 

b.You shall be eligible to receive an annual cash bonus equal to twenty percent
(20%) of the Base Salary, subject to your satisfaction of pre-established
performance goals to be mutually agreed upon by the CEO and the Board of
Directors of the Company (the “Board), or a committee thereof, each year during
the Employment Period.

 

 

c.Director Compensation: The Restricted Stock Agreements between you and the
Company, respectively dated February 26, 2018 and March 26, 2018 are (subject to
the approval of the terms of this Letter by the Board or its committees and
execution of this Letter by all parties hereto) hereby amended such that they
will cease vesting on the Effective Date (and all unvested shares are
automatically forfeited to the Company on the Effective Date); you shall be
entitled to receive your pro rata share (calculated based on the number of days
from February 26, 2018 to the Effective Date) of the annual cash award of
$12,500 payable for your Board services from February 26, 2018 through February
25, 2019.

 

d.Upon the Effective Date you shall receive a one-time grant of an option to
purchase 200,000 shares of Company’s common stock under the 2014 Stock Incentive
Plan or 2014 Global Share Option Plan, as applicable, or successor plan thereto
(collectively, the “Plan”), at an exercise price per share equal to the per
share closing price of the Company’s common stock on the date of the grant
according to Nasdaq (the “Grant”). Provided you remain employed by the Company
on each applicable vesting date, the vesting schedule of the Grant shall be as
follows: 25% of the Grant shall vest and become exercisable on each of the
first, second, third and fourth anniversaries of the Effective Date, so that the
Grant becomes fully vested and exercisable on the fourth anniversary of the
Effective Date. Grant shall be subject to accelerated vesting upon a Change of
Control (defined below) of the Company and such other accelerated vesting as
provided in this Letter or the Plan (and any award agreement evidencing such
grant, to the extent such award agreement contains more preferential terms). The
Grant shall have a ten (10) year term. Any unvested shares underlying the Grant
as of the date of the termination of your employment with the Company shall
automatically terminate. You shall have ninety (90) days after termination of
your employment with the Company to exercise the Grant to the extent then
vested. The Grant is also contingent upon the prior approval of the Board or the
Compensation Committee of the Board and Executive’s execution of one or more
stock option agreements in such form and substance as may reasonably be
determined by the Company, which the parties will endeavor to execute within ten
(10) days from the Effective Date. In addition to the foregoing, you shall be
entitled to participate in the Plan and receive such stock options or other
equity awards relating to the equity of the Company as determined by the Board
(or the Compensation Committee of the Board) in its sole and absolute
discretion. For the purposes of this Letter “Change of Control” means the first
to occur of any of the following: (i) The sale, transfer, conveyance or other
disposition by the Company, in one or a series of related transactions, whereby
an independent third party(s) becomes the beneficial owner of a majority of the
voting securities of the Company; (ii) any merger, consolidation or similar
transaction involving the Company, other than a transaction in which the
stockholders of the Company immediately prior to the transaction hold
immediately thereafter in the same proportion as immediately prior to the
transaction not less than 50% of the combined voting power of the then voting
securities with respect to the election of the Board of Directors of the
resulting entity; or (iii) any sale of all or substantially all of the assets of
the Company. Notwithstanding the foregoing, no change in ACCBT Corp., ACC
International Holdings Ltd. or their affiliates’ ownership of the Company shall
be deemed a Change of Control under this Letter, and none of the following
shall, either together or alone, constitute a Change of Control: (A) the
subscription for, or issuance of Company securities (whether or not constituting
more than 50% of the Company’s issued and outstanding securities (unless such
subscription or issuance would result in a Change of Control under clause (i)
above)); (B) the issuance or exercise of Board appointment or nomination rights
of any kind (whether or not relating to a majority of Board members); (C)
preemptive rights to purchase securities of the Company, or the exercise of such
rights; (D) the right to consent to Company corporate actions; or (E) the
exercise of warrants or options.

 



Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 

 

 

[ex10-52_001.jpg]

 

 

e.Upon presentation of vouchers and similar receipts, you shall be entitled to
receive reimbursement in accordance with the policies and procedures of the
Company maintained from time to time for all reasonable business expenses
actually incurred in the performance of the Executive Duties, and as more fully
detailed in the Employee Manual.

 

*Subject to all mandatory withholdings required by applicable law.

 

(v)Employee Benefits: You shall be entitled to participate in such employment
benefits, including but not limited to a Section 401(k) retirement plan, health,
dental, and long-term disability plans as are established by the Company and as
in effect from time to time applicable to executives of the Company. The Company
shall provide health and dental insurance plans or, if the Company is unable to
provide such plans, the Company will reimburse you for your health and dental
insurance costs. The Company shall not be required to establish, continue or
maintain any other specific benefits or benefit plans other than health and
dental insurance.

 

(vi)Other Employee Benefits; Vacation: You shall be entitled to those other
employee benefits which are (a) expressly stated in the Company’s employee
handbook, as may be applicable (the “Employee Manual”) and offered to the
Company’s full-time employees, and (b) required by applicable law.
Notwithstanding, following the Initial Period, you shall also be entitled to
vacation during each year of the Employment Period in accordance with the
Employee Manual; provided that you shall be entitled to four (4) weeks of
vacation per fiscal year.

 

(vii)No Additional Compensation. Except as provided herein or as determined in
the discretion of the Compensation Committee of the Board, you shall not be
entitled to any other compensation, salary or bonuses for services as an
employee of Company.

 

(viii)Confidentiality; Work for Hire: You will be required to execute the
Company’s standard Assignment, Non-Competition, Non-Solicitation and
Confidentiality Agreement on or prior to your Start Date. A copy of this
Assignment, Non-Competition, Non-Solicitation and Confidentiality Agreement has
been appended to this Letter for your review and execution.

 



Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 

 

 [ex10-52_001.jpg]

 

As you are aware, following the Initial Period, you will be a full-time employee
with the Company and must devote your full attention and efforts to the Company
during regular work hours. It is understood that during the Initial Period you
will be allowed to consult for other companies (but in no event will you consult
for a competitor of the Company), so long as your consulting work: (i) does not
interfere with your performance of your job duties and other obligations
outlined in this Letter (including Exhibit A hereto); (ii) does not violate your
obligations under the Assignment, Non-Competition, Non-Solicitation and
Confidentiality Agreement; (iii) is approved by the CEO of the Company; and (iv)
ceases on or before the end of the Initial Period. Your employment with the
Company is "at will," which means your employment may be terminated at any time
for any reason, by either party, with or without notice; and this Letter is an
outline of the terms of our offer and is not intended to create a contract of
employment between you and the Company.

 

This Letter will be governed solely by the laws of the State of New York without
giving effect to the conflict of laws principles thereof. You further agree to
submit to the exclusive jurisdiction of the courts situated in the State of New
York in respect of any issue and/or dispute which arises hereunder and/or in
connection with your employment with the Company.

 

By signing this Letter, you confirm that you are not subject to any agreements
or other restrictions that would prevent you from working for the Company and
carrying out the services described above. You further confirm that your
employment with the Company will not violate or breach any confidential
relationship between you and any third party, and that you will not disclose to
the Company or use for the Company’s benefit any confidential or trade secret
information of any third party. You agree that at no time during the period of
your employment with the Company will you undertake responsibilities or
obligations which will present a conflict of interest with, or limit your
ability to fulfill the duties of your position with the Company.

 

You are required by law to provide documentation necessary to complete U.S.
Government Form I-9. Your employment will not commence until the Company has
received such materials/documentation. In addition, this offer is contingent on
verification of the information you have provided on your employment application
and in your job interview.

 

We look forward to having you join the Brainstorm team, and we are confident
that you’ll contribute to its overall success. If you should have any questions,
please feel free to contact me at your earliest convenience.

 

Sincerely,

 

BRAINSTORM CELL THERAPEUTICS INC.

 

By: /s/ Chaim Lebovits

Name: Chaim Lebovits

Title: President and CEO

 

 

Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 



 

 [ex10-52_001.jpg]

 

 

 

ACKNOWLEDGED AND AGREED

AS OF THE DATE SET FORTH BELOW:

 

By: /s/ Arturo Araya

Name: Arturo Araya

Title: In his individual capacity

 

Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 

 

[ex10-52_001.jpg] 

 

 

EXHIBIT A

 



Description of Position:

 

The Chief Commercial Officer (CCO) is a senior executive who will lead
Brainstorm’s commercialization activities.

 

Detailed Roles and Responsibilities:

 

Reporting to: CEO Chaim Lebovits, BrainStorm Cell Therapeutics

The CCO will be responsible for the development and execution of the
commercialization strategy for NurOwn® and other biological products in
BrainStorm’s pipeline. The CCO will also be responsible to build an
appropriately scaled commercialization infrastructure and organization to drive
market readiness and adoption of NurOwn® and BrainStorm’s biological products
and be responsible for projected revenue growth. The CCO will take a global
perspective on market opportunities and lead in the commercial assessment and
prioritization of geographic as well as clinical market segments. The CCO is an
integral member of BrainStorm’s executive leadership team.

  


KEY ACCOUNTABILITIES & RESPONSIBILITIES

 

·Commercial Strategy: Deliver strategic leadership to define the optimal
commercial path to growth and profitability of NurOwn® and other BrainStorm
biological products and for the development of an effective growth process and
infrastructure.

·Collaboration: Develop collaborative working relationships within the
organization in pursuit of the of the company’s overall business goals.

·Marketing: Lead development of the company’s multichannel marketing strategy
with an emphasis on achieving ALS market penetration for NurOwn® and sales
growth.

·Market Access: Develop and execute strategy to maximize NurOwn® access in the
US and other key markets.

·Strategic Alliances: Develop strategy for partnerships to commercialize NurOwn
across geographies, where appropriate.

·Pricing and Reimbursement: Develop and execute pricing and reimbursement
strategies to effectively penetrate key markets and collaborate with BrainStorm
colleagues to develop the necessary health economic data to support health
technology assessment and payer requirements across geographies.

·Sales strategy: Develop and implement NurOwn®’s commercial launch strategy
across key market segments to ensure that the company identifies and optimizes a
clear path to product uptake and growth. Assess, build and manage an array of
necessary product and logistical channels capable of delivering on the company’s
growth objectives.

·Lifecycle and portfolio management: Collaborate with Brainstorm leadership team
to evaluate in- and out-licensing opportunities as required and provide
commercial input and assessment to key executive team decisions.

·Investor relations: participate in investor relations meetings to communicate
the commercial strategies and business results as required.


 

EXPERIENCE & EXPERTISE

 

·Advanced degree

·Strong leadership and collaboration skills

·Demonstrated experience in developing AND executing successful
commercialization strategies in gene or cell therapies and/or rare disease, CNS
experience a plus

·Successful experience in leading the building, planning, launch and successful
commercialization of novel, rare disease therapies on a global basis.

·Strong and demonstrated strategic thinking skills

·Ability to think creatively and develop non-traditional solutions to complex
business challenges

·Strong negotiation and analytical skills

·Ability to be hands-on as well strategic

 



Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 

 

 [ex10-52_001.jpg]

 

 

ASSIGNMENT, NON-COMPETITION, NON-SOLICITATION

AND CONFIDENTIALITY AGREEMENT

 

This Assignment, Non-Competition, Non-Solicitation and Confidentiality Agreement
(this “Agreement”) is hereby effective as of August [__], 2018. As a condition
of my employment with BRAINSTORM CELL THERAPEUTICS INC., its subsidiaries,
affiliates, successors or assigns (collectively, the "Company"), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereinafter paid to me by the Company, I, the undersigned,
agree to the following:

 

1.       At-Will Employment. I understand and acknowledge that, unless I enter
into a written employment agreement with the Company my employment with the
Company is for an unspecified duration and constitutes "at-will" employment. I
also understand that any representation to the contrary is unauthorized and not
valid unless obtained in writing and signed by an authorized representative of
the Company. I acknowledge that this employment relationship may be terminated
at any time, with or without good cause or for any or no cause, at the option
either of the Company or me, with or without notice.

2.       Confidential Information.

 

2.1       Company Information. I recognize that the Company has devoted
substantial money, time and resources in developing Confidential Information,
and that the Company pays its employees, among other things, to develop and
preserve its business information. Accordingly, I agree at all times during the
term of my employment and thereafter, to hold in strictest confidence, and not
to use, except for the benefit of the Company, or to disclose to any person,
firm or corporation without written authorization of an authorized
representative of the Company, any Confidential Information of the Company. I
understand that "Confidential Information" means any Company technology or
economic competitively valuable proprietary information, technical data,
patients advocacy strategies, communications relating to patients (both internal
and external), trade secrets or know-how, including, but not limited to,
research, product plans, company business or working plans, products, Public
Relations & Investor Relation strategies or communications, pricing and pricing
methods, services, customer lists and customers (including, but not limited to,
prospective and actual customers of the Company on whom I called or with whom I
became acquainted during the term of my employment), markets, software,
developments, inventions, processes, technology, designs, drawings, models,
engineering, marketing, finances, employee compensation data or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment. In
addition, I agree not to do any of the following: (a) disclose or disseminate
Confidential Information to anyone, including any Company employee or volunteer,
who lacks a need to know; (b) remove proprietary information from the Company's
premises without the express written authorization from Company; and (c) use the
Confidential Information for my own or any third party's benefit. I further
understand that Confidential Information does not include any of the foregoing
items which have become publicly known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof.

 

2.2       Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 



Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 

 

[ex10-52_001.jpg] 

 

2.3       Third Party Information. I recognize that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.

 

2.4       Governmental Limitations. Nothing set forth in the Agreement or in any
other agreement or policy of the Company shall prohibit any person from
reporting possible violations of federal or state law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. No person shall
require prior authorization of any party to make any such reports or
disclosures, and no person shall be required to notify the Company that he or
she has made such reports or disclosures. Furthermore, nothing in the Agreement
shall prohibit or limit a person from receiving a whistleblower award or other
financial benefit for participating in a government investigation.

 

3.       Inventions.

 

3.1       Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to: (a) any and all inventions,
developments, concepts, designs, discoveries, ideas, patents, patent
applications, improvements, and all other worldwide rights of inventorship; (b)
all copyrights in copyrightable works, all copyright registrations and/or
applications, all original works of authorship, any derivations thereof and all
moral rights appurtenant thereto; (c) all trademarks, service marks, trade
names, trade dress, product names and slogans and any common law rights and good
will appurtenant thereto, and all applications and registrations thereof; (d)
all registered and unregistered domain names, uniform resource locators and
keywords; (e) all computer and electronic data, documentation and software,
including both source and object code, computer and database applications and
operating programs; (f) all trade secrets and Confidential Information,
including ideas, research notes, client lists, development notes, know-how,
formulas, business methods and techniques and marketing, financial and pricing
data; and (g) all other intellectual property rights relating to any or all of
the foregoing, including any renewals, continuations or extensions thereof,
whether or not patentable or registrable under copyright, trademark or similar
laws (collectively hereinafter, the "Inventions"), which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time I am in the employ of the
Company. I further acknowledge that all original works of authorship, as
mentioned in this Section 3, which are or have been made by me (solely or
jointly with others) within the scope of and during the period of my employment
with the Company and which are protectible by copyright, patent and/or trademark
are "works made for hire," as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any Invention developed by me solely or jointly with
others is within the Company's sole discretion and for the Company's sole
benefit and that no royalty will be due to me as a result of the Company's
efforts to commercialize or market any such Invention.

 

3.2       Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be deemed Confidential Information
and will be available to and remain the sole property of the Company at all
times.

 



Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 

 

[ex10-52_001.jpg]



 

3.3       Patent, Copyright and Trademark Registrations. I agree to assist the
Company, or its designee, at the Company's expense, in every proper way to
secure the Company's rights in the Inventions and any copyrights, trademarks,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, trademarks, patents, mask work rights or other
intellectual property rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of this
Agreement. If the Company is unable because of my mental or physical incapacity
or for any other reason to secure my signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Company as
above, then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of patent,
trademark, copyright or other intellectual property registrations thereon with
the same legal force and effect as if executed by me.

 

4.       Solicitation of Customers. I recognize that the Company pays its
employees, among other things, to develop and preserve customer and client
goodwill, customer loyalty and customer and client contacts for and on behalf of
the Company. Accordingly, for the period of twelve (12) months after the date of
termination of my employment with the Company for any reason, whether with or
without cause, I will not solicit the business of any client or customer of the
Company, directly or indirectly, who is such on or prior to the date of such
termination. In addition, I will not solicit the business of any defined
prospective client or customer. A defined prospective client or customer is one
that is (a) an assigned account of any Company employee or (b) on an account
list in any employee's sales or pipeline report within the last year from the
termination date. I expressly agree that the limitation of this Section protects
a legitimate business interest of the Company. Nevertheless, in the event that
any of the restrictions and limitations contained in this Section are deemed
unreasonable or to otherwise exceed the time and/or geographic limitations
permitted by applicable law, such provisions of this Section shall be reformed
to the maximum time and/or geographic limitations permitted by applicable law.

 

5.       Conflicting Employment. I agree that, during the term of my employment
with the Company, I will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of my
employment, nor will I engage in any other activities that conflict with my
obligations to the Company. I expressly agree that the limitation of this
Section protects a legitimate business interest of the Company. Nevertheless, in
the event that any of the restrictions and limitations contained in this Section
are deemed unreasonable or to otherwise exceed the time and/or geographic
limitations permitted by applicable law, such provisions of this Section shall
be reformed to the maximum time and/or geographic limitations permitted by
applicable law. Further, the non-competition provision in this Section shall not
apply to employment and other statuses set forth in this Section in any
jurisdiction in which they are prohibited. The remainder of this Agreement shall
apply within and outside of such jurisdictions.

 



Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 

 

[ex10-52_001.jpg] 

 

6.       Returning Company Property. I agree that, at the time of leaving the
employ of the Company, I will deliver and return to the Company (and will not
keep in my possession, recreate or deliver to anyone else) any and all
Company-owned devices, records, data, files, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any of the
aforementioned items developed by me or in my possession, including, without
limitation, those records maintained pursuant to paragraph 3.3.

 

7.       Notification of New Employer. In the event that I leave the employ of
the Company, I hereby grant to the Company the right to notify my new employer
about my rights and obligations under this Agreement.

 

8.       Solicitation of Employees. I agree that for a period of twelve (12)
months immediately following the termination of my relationship with the Company
for any reason, whether with or without cause, I shall not either directly or
indirectly solicit, induce, recruit, hire, offer employment or encourage any of
the Company's employees, independent contractors or vendors to leave their
employment / engagement, either for myself or for any other person or entity. I
expressly agree that the limitation of this Section protects a legitimate
business interest of the Company. Nevertheless, in the event that any of the
restrictions and limitations contained in this Section are deemed unreasonable
or to otherwise exceed the time and/or geographic limitations permitted by
applicable law, such provisions of this Section shall be reformed to the maximum
time and/or geographic limitations permitted by applicable law.

 

9.       Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any prior
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any oral or written agreement in
conflict with this Agreement.

 

10.       Equitable Relief. I acknowledge and agree that it is impossible to
measure in money the damages which will accrue to the Company if I should breach
or be in default of any of my representations or agreements set forth in this
Agreement. Accordingly, if I breach or am in default of any such representations
or agreements, the Company shall have the full right to seek injunctive relief,
in addition to any other existing rights provided in this Agreement or by
operation of law, without the requirement of posting bond. If any action or
proceeding is instituted by or on behalf of the Company to enforce any term of
this Agreement, I hereby waive any claim or defense thereto that the Company has
an adequate remedy at law or that the Company has not been, or is not being,
irreparably injured by my breach or default. The rights and remedies of the
Company pursuant to this Section are cumulative, in addition to, and shall not
be deemed to exclude, any other right or remedy which the Company may have
pursuant to this Agreement or otherwise, at law or in equity.

 

11.       Governing Law; Venue. This Agreement will be governed solely by the
laws of the State of New York without giving effect to the conflict of laws
principles thereof. I further agree to submit to the exclusive jurisdiction of
the courts situated in the State of New York in respect of any issue and/or
dispute which arises hereunder.

 

12.       Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions between us. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

 



Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 

 

[ex10-52_001.jpg]

 

13.       Full Knowledge and Volition. I acknowledge and agree that I have
received a copy of this Agreement, that I have read and understood all of the
terms and conditions of this Agreement, and that I have had full opportunity to
be advised of my right and to discuss all aspects of this Agreement with counsel
of my own choosing prior to execution hereof.

 

14.       Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

15.       Waiver. No course of dealing or omission on the party of the Company
in asserting or exercising any right, power or remedy conferred by this
Agreement shall constitute or operate as a waiver thereof or otherwise prejudice
its rights, powers and remedies conferred by this Agreement or shall preclude
any other or further exercise thereof of any other right, power and remedy.

 

16.       Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

17.       Attorney’s Fees. Should I be found liable for any action taken to
enforce this Agreement, I will reimburse the Company for all reasonable
attorney’s fees and court costs.

 

18.       Waiver. No act or failure to act by Company waives any rights herein.
To be effective, any waiver by Company must be in writing and executed by an
executive officer of the Company.

 

19.       Headings. Section and other headings contained in this Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Agreement or any provision hereof.

 

20.       Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed one in the same original instrument.

 

 



  BRAINSTORM CELL THERAPEUTICS INC.       By:      

Name: Chaim Lebovits

  Title:  Chief Executive Officer           EMPLOYEE       By:        
Name:  Arturo Araya   Title:  In his individual capacity

  







 



Confidential

BrainStorm Cell Therapeutics Inc., 3 University Plaza Drive, Suite 320,
Hackensack, NJ 07601

Phone: 201-488-0460 Fax: 201-430-7555



 

 

 

 

 

